Citation Nr: 0529574	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-23 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently rated as 60 percent disabling.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to July 
1946.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 50 percent 
evaluation for bilateral hearing loss.

In May 2004, the Board remanded the case for further 
development.

In a June 2005 rating decision, the RO increased the 
veteran's evaluation for bilateral hearing loss to 60 
percent, effective from October 26, 2004.  Since that 
increase was not a full grant, the Board concludes that the 
claim for increase is still pending.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  

In the June 2005 rating decision, the RO also granted service 
connection for vestibular vertigo, assigning a 10 percent 
evaluation, effective from July 2, 2004.  An August 2005 
statement by the veteran is to the effect that the matter of 
compensation for vestibular vertigo is "open" and would be 
addressed by the Board.  However, the June 2005 grant of 
service connection is a full grant of the benefit sought.  If 
the veteran does not agree with the evaluation or effective 
date assigned, he should file a notice of disagreement at the 
RO in a timely manner.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  For the period prior to October 26, 2004, the veteran 
exhibits hearing loss in both ears manifested by hearing 
acuity at level VIII in the right ear, and level IX hearing 
acuity in the left ear.  

3.  For the period beginning October 26, 2004, the veteran 
exhibits hearing loss in both ears manifested by hearing 
acuity at Level IX, bilaterally.  

4.  The veteran has not submitted objective evidence showing 
that his service-connected bilateral hearing loss requires 
frequent hospitalization or causes marked interference with 
employment beyond that contemplated in the schedular 
standards.


CONCLUSIONS OF LAW

1.  For the period prior to October 26, 2004, the criteria 
for an evaluation in excess of 50 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 
6100 (2005).

2.  For the period beginning October 26, 2004, the criteria 
for an evaluation in excess of 60 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 
6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA,(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in March 
2003, May 2004, and November 2004.  Since these letters 
essentially provided notice of elements (1), (2), (3), see 
above, it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, 19 Vet. 
App.  103 (2005).  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC) and the 
supplemental statement of the case (SSOC), he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in a July 2003 SOC and a June 2005 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's March 2003 letter contains a request that the 
veteran inform the VA about any additional information or 
evidence that he wants the VA to obtain, or send additional 
pertinent evidence directly to the VA.  The veteran has not 
alleged that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, VCAA 
notice was provided to the veteran prior to the initial 
unfavorable AOJ decision which is the basis of the veteran's 
appeal, therefore defective timing is not an issue.  

The claims folder contains service medical records, treatment 
records from VA medical centers in Chattanooga, Murfreesboro, 
and Nashville.  The veteran was afforded an audiological 
examination for VA purposes in March 2003 and underwent a 
pertinent audiological evaluation in October 2004.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Legal Criteria - Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  At the time of an initial rating, separate or 
staged ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Pursuant to VA's rating schedule, the RO evaluated the 
veteran's service-connected bilateral hearing loss under 
Diagnostic Code 6100.  The assignment of a disability rating 
for hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests.  See 38 C.F.R. § 4.85 (2005).  "Pure tone 
threshold average" is the sum of the pure tone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85(d) (2005).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, designated from 
level I for essentially normal acuity, through level XI for 
profound deafness.  See 38 C.F.R. § 4.85 (2005).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2005).  

Prior to October 26, 2004

In March 2003, the veteran underwent a VA audiometric testing 
with complaints of difficulty understanding speech.  He 
attributed his hearing loss to military noise exposure.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
87.5
75
90
95
90
LEFT
90
80
90
95
95

Speech discrimination testing revealed speech recognition 
ability of 52 percent in the right ear, and 50 percent in the 
left ear.

According to April 2003 VA treatment records, the veteran was 
issued hearing aids.  

On review, the March 2003 VA audiometric results show that 
the veteran exhibited an exceptional pattern of hearing loss 
in both ears because the puretone thresholds at each of the 
four specified frequencies were 55 decibels or more.  See 38 
C.F.R. § 4.86(a).  Therefore, the Board may use an 
alternative method to evaluate the veteran's hearing 
impairment.  As discussed above, with regard to exceptional 
patterns of hearing impairment, the Board will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Id.

Applying the March 2003 results to Table VI, the veteran has 
level VIII hearing acuity in the right ear, and level IX in 
the left ear.  Applying the results to Table VIa, the veteran 
has level VIII hearing acuity, bilaterally.  Since the 
application of Table VI results in the higher numeral, the 
Board will use Table VI.  Consequently, applying the relevant 
numeric designations from Table VI to Table VII, the 
evaluation for the veteran's bilateral hearing loss prior to 
October 26, 2004 is 50 percent and an evaluation in excess of 
50 percent is not warranted.  See 38 C.F.R. § 4.86 (2005).

From October 26, 2004 to the present

The veteran most recently underwent audiometric testing in 
October 2004.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
85
75
90
90
85
LEFT
88
80
90
90
90

Speech discrimination testing revealed speech recognition 
ability of 44 percent in the right ear, and 48 percent in the 
left ear.

On review, the October 2004 VA audiometric results also show 
an exceptional pattern of hearing impairment in both ears 
because the puretone thresholds at each of the specified 
frequencies are 55 decibels or more.  See 38 C.F.R. 
§ 4.86(a).  

Applying the October 2004 results to Table VI, the veteran 
has level IX hearing impairment, bilaterally.  Applying the 
results to Table VIa, the veteran has level VIII hearing 
acuity, bilaterally.  Since the application of Table VI 
results in the higher numeral, the Board will use Table VI.  
Consequently, applying the relevant numeric designations from 
Table VI to Table VII, the evaluation for the veteran's 
bilateral hearing loss from October 26, 2004 is 60 percent 
and an evaluation in excess of 60 percent is not warranted.  
See 38 C.F.R. § 4.86 (2005).

The Board is also cognizant that the veteran has reported 
difficulty in understanding conversations, even with the use 
of hearing aids.  He contends that his hearing loss is more 
severe than VA acknowledges, and that he is deserving of an 
increased disability rating for his service-connected 
bilateral hearing loss.  While the veteran's statements may 
be considered credible with regard to his subjective 
complaints pertaining to his hearing problems, the Board 
notes that medical diagnoses involve questions that are 
beyond the range of common knowledge and experience.  Rather, 
they require the special knowledge and experience of a 
trained medical professional.  Because the record does not 
show that the veteran is a medical professional, with the 
training and expertise to provide clinical findings regarding 
the degree of disability associated with his service 
connected hearing loss, his statements are not competent 
evidence for the purpose of establishing entitlement to a 
higher disability rating for that disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the veteran's 
increased rating claim for bilateral hearing loss.  As such, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran; the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The Court has held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.  
In this case, the Board finds no provision upon which to 
assign higher ratings.  There is no objective evidence of 
marked interference with employment and the evidence of 
record does not indicate the veteran is frequently 
hospitalized for his service-connected bilateral hearing 
loss.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6- 96.


ORDER

An increased evaluation for bilateral hearing loss, currently 
rated as 60 percent disabling, is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


